Pfeifer, J.,
dissenting.
{¶ 36} The majority opinion is another example of this court obfuscating rather than promoting justice.
{¶ 37} “This court has long recognized that, in construing the Rules of Appellate Procedure, the law favors and protects the right of appeal and that a liberal construction of the rules is required in order to promote the objects of the Appellate Procedure Act and to assist the parties in obtaining justice. In re Guardianship of Love (1969), 19 Ohio St.2d 111, 115 [48 O.O.2d 107], 249 N.E.2d 794.” Maritime Mfrs., Inc. v. Hi-Skipper Marina (1982), 70 Ohio St.2d 257, 258, 24 O.O.3d 344, 436 N.E.2d 1034. We are supposed to promote justice, not, as the *102majority does today, point to seven different rules and inform an appellant that if you had read all of these rules in conjunction with each other, you should have realized that you should ignore the express directive of a trial court. That’s what happened in this case. The trial court instructed all parties to submit all filings electronically. The appellants filed their notices of appeal electronically. It turns out that appellants should have filed electronically to satisfy the trial court and in hard copy to satisfy this court. Because they didn’t, their appeals have been dismissed. Such is justice in the age of the Internet.
(¶ 38} It is readily apparent that this court no longer recognizes that the Rules of Appellate Procedure should be liberally applied, even though none of the cases adopting a liberal construction have been overruled. See, e.g., In re Wisner’s Guardianship (1947), 148 Ohio St. 31, 34, 34 O.O. 558, 72 N.E.2d 751 (“All through the centuries, in the growth of the systems of common law and equity, the great threat has been that the procedural rules have, from time to time, become so complicated and technical that they have operated to delay substantive justice, to ensnare and entrap the unwary and to defeat the real purposes for which they were supposed to have been provided”). This court should have the courage to plainly overrule cases with which it no longer agrees, a step the court is prevented from taking by its sometimes slavish, sometimes selective, devotion to the legalistic straitjacket known as the Galatis test, enshrined in paragraph one of the syllabus in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256. See Groch v. Gen. Motors Corp., 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 219-224 (Lanzinger, J., concurring in part) (inviting this court to discard Galatis as unworkable); State ex rel. Shelly Materials, Inc. v. Clark Cty. Bd. of Commrs., 115 Ohio St.3d 337, 2007-Ohio-5022, 875 N.E.2d 59, ¶ 50 (Pfeifer, J., dissenting); Gliozzo v. Univ. Urologists of Cleveland, Inc., 114 Ohio St.3d 141, 2007-Ohio-3762, 870 N.E.2d 714, ¶ 19 (Pfeifer, J., dissenting).
{¶ 39} We have stated that “this court has consistently adhered to the policy of exercising all proper means to prevent the loss of valuable rights when the validity of a notice of appeal is challenged solely on technical, procedural grounds.” Maritime Mfrs., 70 Ohio St.2d at 258-259, 24 O.O.3d 344, 436 N.E.2d 1034. This statement — from a case that has not been repudiated — suggests that we should not allow the appeals in this case to be dismissed. We should consider the totality of the circumstances and strive to achieve justice. To the contrary, this court has essentially informed Ohio litigants that they can no longer rely on the express orders of trial court judges. A more just solution would be to acknowledge that when a judge makes a decision regarding appellate procedure that this court ultimately deems a mistake, and a party relies on the judge’s mistake, that party should not be prejudiced. Accordingly, we should craft an *103equitable remedy to provide substantial justice to the appellants in this case by allowing them time to cure the now apparent defect in their filings.
Mazur & Kittel, P.L.L.C., John I. Kittel, and Bryan M. Frink; and Paul W. Flowers Co., L.P.A., and Paul W. Flowers, for appellants.
Gallagher Sharp, John A. Valenti, Timothy J. Fitzgerald, and Holly M. Olarczuk-Smith, for appellees.
{¶ 40} Under this approach, the lower court would be informed that it cannot allow filing of appeals by electronic means, the appellants would have their day in court, and the appeals would be decided on the merits, something that this court has stated is a “fundamental tenet of judicial review in Ohio.” DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St.2d 189, 192, 23 O.O.3d 210, 431 N.E.2d 644. See Reichert v. Ingersoll (1985), 18 Ohio St.3d 220, 222, 18 OBR 281, 480 N.E.2d 802 (“Judicial discretion must be carefully — and cautiously — exercised before this court will uphold an outright dismissal of a case on purely procedural grounds”). The bottom line in this case is that the appellees had ample notice of the appeals and would not be prejudiced if the appeals were allowed to proceed. Alas, the majority reckons otherwise, preferring to restrict the ability to appeal, not, as we have stated in the past, liberally allow it. Unfortunately, this is not an isolated incident. See In re Guardianship of Richardson, 120 Ohio St.3d 438, 2008-Ohio-6696, 900 N.E.2d 174; In re Guardianship of Santrucek, 120 Ohio St.3d 67, 2008-Ohio-4915, 896 N.E.2d 683. It’s a sad day when doing what the judge tells you to do isn’t enough to ensure that your case is heard. I dissent.